956 F.2d 278
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Marian E. LOVELACE, Plaintiff-Appellant,v.Father Daniel C. KEOHANE, Individually and as Agent andEmployee of The Roman Catholic Archdiocese of Oklahoma Cityand The Roman Catholic Diocese of Tulsa, the Roman CatholicArchdiocese of Oklahoma City, and The Roman Catholic Dioceseof Tulsa, Defendants-Appellees.
No. 88-2488.
United States Court of Appeals, Tenth Circuit.
Feb. 26, 1992.

1
Before BALDOCK and McWILLIAMS, Circuit Judges and KANE, District Judge.*


2
ORDER AND JUDGMENT**


3
BALDOCK, District Judge.


4
Plaintiff-appellant, Marian Lovelace, filed this Oklahoma diversity action on May 17, 1988, under 28 U.S.C. § 1332 seeking damages for personal injury arising out of the alleged clergical negligence of defendant-appellant, Father Daniel Keohane, and his principals, the Roman Catholic Archdiocese of Oklahoma City and the Roman Catholic Diocese of Tulsa.   Pursuant to 20 Okla.Stat. §§ 1602-05, we certified the following question to the Oklahoma Supreme Court:


5
Whether a "legal disability" or "discovery rule" tolls the Oklahoma two-year statute of limitations applicable to personal injury actions, in a suit based on a defendant's alleged sexual molestations of the plaintiff during the years 1967 through 1970, but not commenced until May 17,1988, because, due to a multiple personality disorder, plaintiff's dominant "host" personality had no knowledge of the molestations until plaintiff underwent psychotherapy treatment on May 18, 1987?


6
The supreme court answered the certified question in the negative;  therefore, plaintiff's complaint is time-barred.  See Lovelace v. Keohane, No. 74,848, slip op. at 14, 1992 WL 21444 (Okla.  Feb. 11, 1992).   Accordingly, we affirm the federal district court's dismissal of Lovelace's complaint under Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief can be granted.   The mandate shall issue forthwith.



*
 Honorable John L. Kane, Jr., Senior United States District Judge for the District of Colorado, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3